Motion Granted; Order filed May 23, 2013




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00353-CV
                                    ____________

                     DREXEL CORPORATION, Appellant

                                          V.

                EDGEWOOD DEVELOPMENT, LTD, Appellee


                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-21997

                                      ORDER

      Appellant Drexel Corporation filed a motion for interlocutory appeal
pursuant to Texas Civil Practice and Remedies Code section 51.014(f). See also
Tex. R. App. P. 28.3. The motion is granted. The notice of appeal is deemed to
have been filed as of the date of this order. Tex. R. App. P. 28.3(k). This appeal is
governed by the rules for accelerated appeals. Id. A copy of this order shall be
filed with the trial court clerk for the 133rd District Court of Harris County, Texas.

      It is so ORDERED.
PER CURIAM